1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    KENNETH FRIEDMAN,                                  Case No. 3:17-cv-00433-MMD-WGC

7                                    Plaintiff,                       ORDER
            v.
8
     ROMEO ARANAS, et al.,
9
                                 Defendants.
10

11   I.     SUMMARY

12          Before the Court are two pending reports and recommendations of United States

13   Magistrate Judge William G. Cobb: (1) the first Report and Recommendation (“R&R No.

14   1”) (ECF No. 159) recommends denying Plaintiff’s motion for a preliminary injunction

15   asking for a report to be expunged (ECF No. 143); and (2) the second Report and

16   Recommendation (“R&R No. 2”) (ECF Nos. 199, 2001) recommends denying Plaintiff’s

17   motions for temporary restraining order/permanent injunction asking the Court to restrain

18   Defendants from taking actions harmful to Plaintiff (ECF Nos. 174, 175). Plaintiff

19   Kenneth Friedman filed an objection (ECF No. 167) only as to R&R No. 1.2 Defendants

20   did not respond to the objection. For the following reasons, the Court overrules Plaintiff’s

21   objection, adopts Judge Cobb’s two R&Rs, and denies Plaintiff’s motions.

22   II.    BACKGROUND

23          The Court adopts the background as described in Judge Cobb’s R&Rs. (ECF

24   Nos. 159 at 1-2, 199 at 2-3.)

25          1Judge   Cobb issued a lengthier R&R that is sealed because it contains references
26   to Plaintiff’s health and other private information. (ECF No. 200 at 1 (explaining reason
     for sealing).)
27          2The deadline to file an objection to R&R No. 2 was November 20, 2019. (ECF
28   Nos. 199. 200.)
1    III.   LEGAL STANDARD

2           This Court “may accept, reject, or modify, in whole or in part, the findings or

3    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

4    timely objects to a magistrate judge’s report and recommendation, then the Court is

5    required to “make a de novo determination of those portions of the [report and

6    recommendation] to which objection is made.” Id. Where a party fails to object, however,

7    the court is not required to conduct “any review at all . . . of any issue that is not the

8    subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

9    Circuit has recognized that a district court is not required to review a magistrate judge’s

10   report and recommendation where no objections have been filed. See United States v.

11   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

12   employed by the district court when reviewing a report and recommendation to which no

13   objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

14   Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

15   district courts are not required to review “any issue that is not the subject of an

16   objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

17   the Court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

18   Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

19   which no objection was filed).

20   IV.    DISCUSSION

21          A.     R&R No. 2 (ECF Nos. 199, 200)

22          Plaintiff did not object to R&R No. 2. Accordingly, the Court adopts Judge Cobb’s

23   thorough reports and recommendations (ECF Nos. 199, 200).

24          B.     R&R No. 1 (ECF No. 159)

25          In light of Plaintiff’s objection to the R&R No. 1, the Court finds it appropriate to

26   engage in a de novo review to determine whether to adopt Magistrate Judge Cobb’s

27   R&R. Upon reviewing the R&R and records in this case, this Court agrees with Judge

28   Cobb that Plaintiff failed to demonstrate entitlement to his request to expunge a three-

                                                  2
1    page report authored by Jennifer Sexton from his medical file. (ECF No. 159 at 6-7.) In

2    particular, the Court agrees with Judge Cobb’s finding that Plaintiff failed to demonstrate

3    that he would be irreparably harmed by its inclusion in his prison file, and that Plaintiff did

4    not address the likelihood of success on the merits of his Eighth Amendment claims. (Id.

5    at 6-7.)

6           In his objection, Plaintiff proposes an alternative form of injunctive relief—that the

7    Court require Defendants to include a different medical report in his file. (ECF No. 167 at

8    1-2.) The Court will not grant this relief because Defendants have not had an opportunity

9    to address this new request.

10   V.     CONCLUSION

11          It is therefore ordered, adjudged, and decreed that the Reports and

12   Recommendations of Magistrate Judge William G. Cobb (ECF Nos. 159, 199, 200) are

13   accepted and adopted in full.

14          It is further ordered that Plaintiff’s objection (ECF No. 167) is overruled.

15          It is further ordered that Plaintiff’s motions for injunctive relief (ECF Nos. 143, 174,

16   175) are denied.

17          DATED THIS 26th day of December 2019.

18

19

20                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                   3
